DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al. (U.S. Patent 10,886,911, hereafter Willard) in view of Kerr et al. (U.S. Patent 10,320,379, hereafter Kerr) in view of de Jongh (U.S. Patent 9,438,223, hereafter de Jongh).
Claim 1: Willard teaches a radio frequency (RF) switch circuit (Figure 8G), comprising: 
a first port (RF+) and a second port (RF-), 
wherein a switch chain is formed by at least one switch unit (M1-Mn) being provided between the first port (RF+) and the second port (RF-), 
each switch unit is connected to a first bias circuit (802, 822, 805) and to a second bias circuit (806), and 
bias voltages are connected at preset positions of the first bias circuit (position of Vgate) and the second bias circuit (position of Vbody). 
Willard further teaches each switch unit comprises a metal-oxide-semiconductor (MOS) transistor (column 1 lines 61-64). 
Willard does not specifically teach a first resistor disposed between a source and a drain of the MOS transistor. 
Kerr teaches a radio frequency switch circuit (Figure 2) comprising a first resistor (RSD) disposed between a source and a drain of the MOS transistor (28 corresponding to transistors M1-Mn of Willard), and a gate and a body of the MOS transistor are respectively connected to corresponding bias circuits (Vgate and Vbody of Willard). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor disposed between a source and a drain of the MOS transistor as taught by Kerr in the circuit of Willard to improve linearity performance (column 1 lines 44-47 of Kerr). 
Willard and Kerr do not specifically teach a third capacitor disposed between a source and a body of a MOS transistor of each switch unit. 
de Jongh teaches a radio frequency switch circuit (Figure 9) comprising a third capacitor (224, 238) disposed between a source (S) and a body (via 226 and 240) of an MOS transistor of each switch unit (206, 208); and 
a ratio of a parasitic capacitance between MOS transistors to a capacitance of the third capacitor is adjusted (column 3 lines 61-65 and column 4 lines 6, 7 and 17-19 where the value of the third capacitor is chosen to minimize capacitance imbalance), to improve voltage distribution uniformity on the switch chain when the radio frequency switch circuit is turned off (column 3 lines 61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the third capacitor taught by de Jongh in the circuit of Willard and Kerr to promote high linearity (column 3 lines 61-65 of de Jongh).


Claim 2: Willard further teaches the switch chain comprises one switch unit (Mn), an input end of the switch unit is connected to the first port (RF+), and an output end of the switch unit is connected to the second port (RF- via M1).  

Claim 3: Willard further teaches the switch chain comprises two or more switch units (M1-Mn), an output end of each of the switch units is connected to an input end of a next switch unit (M1-Mn are serially connected), an input end of the first switch unit of the switch chain is connected to the first port (RF+ to Mn), and an output end of the last switch unit of the switch chain is connected to the second port (RF- to M1).  

Claim 5: The combined circuit further teaches that the first bias circuit (resistors connected to the gates of M1-Mn; Figure 8G Willard) comprises at least one first T-shaped resistance network (802, 805, resistors in 822), 
each first T-shaped resistance network is correspondingly connected to the gate of one MOS transistor (gate of M1-Mn via Rg’), and 
first capacitors (C1, C2) are respectively disposed between the first T-shaped resistance network (via R1) and the first port (RF+) and between the last first T-shaped resistance network (via R2) and the second port (RF-).  

Claim 6: The combined circuit further teaches that each first T-shaped resistance network comprises a second resistor (Rg’; Figure 8G of Willard), 
two adjacent first T-shaped resistance networks share a third resistor (Rg), 
two ends of the third resistor are correspondingly connected to ends of second resistors of the two adjacent first T-shaped resistance networks (Rg’ of each adjacent transistor), 
the other end of the second resistor is connected to the gate of a corresponding MOS transistor (to the gates of M1-Mn), and 
one end of a second resistor of the first T-shaped resistance network and one end of a second resistor of the last first T-shaped resistance network are respectively connected to the corresponding first capacitors by using third resistors (Rg’ connected to Mn and Rg’ connected to M1 are respectively connected to C1 and C2 via R1 and R2).
  
Claim 7: The combined circuit further teaches that the second bias circuit (806; Figure 8G of Willard) comprises at least one second T-shaped resistance network (Rb in 806), 
each second T-shaped resistance network is correspondingly connected to the body of one MOS transistor (body of M1-Mn), and 
second capacitors (CB1 and CB2; Figure 2 of Kerr) are respectively disposed between the first second T-shaped resistance network (resistors in 30 of Kerr corresponding to Rb of Willard) and the first port (RF+ of Willard) and between the last second T-shaped resistance network (resistors in 30 of Kerr corresponding to Rb of Willard) and the second port (RF- of Willard).

Claim 8: The combined circuit further teaches that two adjacent second T-shaped resistance networks share a fifth resistor (Rb; Figure 8G of Willard);  
a body bias circuit (Figure 9 of de Jongh) comprising a fourth resistor (226 and 240 connecting to the body bias circuit 212, where 212 corresponds to 806 of Willard), 
two ends of the fifth resistor (Rb of Willard) are correspondingly connected to ends of fourth resistors of the two adjacent second T-shaped resistance networks (to the body of each transistor M1-Mn of Willard via 226 and 240 of de Jongh), 
the other end of the fourth resistor is connected to the body of a corresponding MOS transistor (226 and 240 are connected to the body of 214 and 228 of de Jongh, corresponding to M1-Mn of Willard), and 
one end of a fourth resistor of the first second T-shaped resistance network (226 of de Jongh connected to the body of Mn of Willard) and one end of a fourth resistor of the last second T-shaped resistance network (240 of de Jongh connected to the body of M1 of Willard) are respectively connected to the corresponding second capacitors (CB1 and CB2 of Kerr) by using fifth resistors (Rb of Willard).

Claim 9: The combined circuit further teaches the resistors in the first T-shaped resistance network (802, 805 and 822 of Willard) and resistors in the second T-shaped resistance network (806 of Willard) respectively use variable resistor arrays (column 16 lines 64-67, column 17 lines 1-3, column 21 lines 38-42, column 22 lines 2-10 of Willard), and the first capacitors and the second capacitors respectively use capacitor arrays (column 21 lines 38-42, column 22 lines 2-10 of Willard).

Claim 10: The combined circuit further teaches that when the radio frequency switch circuit is bidirectional (column 17 lines 30-32 of Willard), both the first port and the second port are used as input ports of a radio frequency signal (“either or both of the RF+ and RF- terminals may be the source of an RF signal”; column 17 lines 30-32 of Willard).  

Claim 11: The combined circuit further teaches that when the radio frequency switch circuit is unidirectional (column 1 lines 42-46 of Willard), one of the first port and the second port is used as an input port of a radio frequency signal, and the other port is grounded (column 1 lines 42-46 of Willard).

Claim 13: The combined circuit further teaches that a size of the MOS transistor of the each switch unit (column 4 lines 17-19 of de Jongh, where it is well-known in the art that parasitic capacitances of MOS transistors are dependent on the width and length of the gate of the MOS transistor) and a ratio of the size to a size of the third capacitor are adjusted (column 4 lines 17-19 of de Jongh, where the capacitances of the filtration circuitry are in addition to the parasitic capacitances), to improve voltage distribution uniformity on the switch chain when the radio frequency switch circuit is turned off (column 3 lines 61-65 of de Jongh), 
wherein the size of the MOS transistor is a width/length (W/L) ratio of the gate of the MOS transistor (it is well-known in the art that parasitic capacitances of MOS transistors are dependent on the width and length of the gate of the MOS transistor).

Claim 14: The combined circuit further teaches that when the radio frequency switch circuit is bidirectional (column 17 lines 30-32 of Willard), if a quantity of the switch units is an odd number (Mn=M3; Figure 8G of Willard), a bias voltage is connected at a mid-point of two third resistors in first T-shaped resistance networks that are connected to the switch unit in the middle (column 17 lines 35-37 of Willard where a “middle feed” configuration is used), and 
a bias voltage is connected at a mid-point of two fifth resistors in second T-shaped resistance networks that are connected to the switch unit in the middle (at node 512 of Figure 16 of de Jongh, where Figure 16 shows the details of 502 in Figure 9; column 22 lines 13-17 of de Jongh); and 
if the quantity of the switch units is an even number (Mn=M4; Figure 8G of Willard), bias voltages are respectively connected at central points of the third resistor (column 17 lines 35-37 of Willard where a “middle feed” configuration is used) and the fifth resistor (column 22 lines 13-17 of de Jongh) that are in the middle.

Claim 15: The combined circuit further teaches that when the radio frequency switch circuit is unidirectional (column 1 lines 42-46 of Willard), bias voltages are respectively connected from sides that are of the first bias circuit and the second bias circuit and close to the ground (at MF and Vbody; Figure 8G of Willard, where “close to the ground” has been given its broadest reasonable interpretation as not being connected to RF+ and ground is connected to RF-).

Claim 16: Willard further teaches an integrated circuit chip, comprising the radio frequency switch circuit according to claim 1 (Figure 8G; column 21 lines 38-42).  

Claim 17: Willard further teaches a communication terminal, comprising the radio frequency switch circuit according to claim 1 (Figure 8G; column 1 lines 38-42). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Kerr, in view of de Jongh, and further in view of Englekirk (U.S. Patent 10,662,992).
Claim 20: Willard, Kerr and de Jongh teach the limitations of claim 1 above. Willard, Kerr and de Jongh do not specifically teach calculating voltages distributed on the switch units through simulation. 
	Englekirk teaches an RF switch stack (column 5 lines 3-5), and selecting an initial ratio of the parasitic capacitance between the NMOS transistors (column 5 lines 17-19) of the switch units to the capacitance of the third capacitor (column 5 lines 7-10), 
	calculating voltage distributed on the switch units through simulation (column 5 lines 25-32), and observing whether voltages on one or more switch units exceed a rated voltage (column 3 lines 49-57), 
	selecting a ratio making the voltage distribution on the switch chain most uniform (column 5 lines 32-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the simulation method taught by Englekirk in the circuit of Willard, Kerr and de Jongh to balance capacitances and increase withstand voltages (column 3 lines 49-57 and 66-67 of Englekirk).

Response to Arguments
Applicant's arguments filed May 14, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that de Jongh does not teach improving voltage distribution uniformity on the switch chain when the RF switch circuit is turned off, thereby improving the voltage withstanding ability of the RF switch circuit and improving harmonic performance. Examiner respectfully disagrees. de Jongh teaches a ratio of a parasitic capacitance between MOS transistors to a capacitance of the third capacitor is adjusted (column 3 lines 61-65 and column 4 lines 6, 7 and 17-19 where the value of the third capacitor is chosen to minimize capacitance imbalance), to improve voltage distribution uniformity on the switch chain when the radio frequency switch circuit is turned off (column 3 lines 61-65 where the voltage imbalance is minimized).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849